Citation Nr: 1735918	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  08-37 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for low back condition.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for right ear deformity.

6.  Entitlement to a total disability based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues were previously remanded by the Board in February 2012 and August 2014 for additional development and have returned to the Board.

Since the August 2014 remand, the Veteran was notified in a February 2015 letter that his previous representative's (Attorney David L. Huffman) authority to represent VA claimants was revoked by VA in August 2014.  The February 2015 letter notified the Veteran that the previous representative was no longer accredited, informed him of the opportunity to seek other representation and informed him that VA would continue to process his claims, unless told otherwise.  To date, the Veteran has not appointed a new representative or indicated otherwise.    


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that any left knee condition is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that any right knee condition is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that any low back condition is etiologically related to a disease, injury, or event which occurred in service.  

4.  The Veteran does not have a current diagnosis of PTSD and the preponderance of the evidence is against finding that any acquired psychiatric condition is etiologically related to a disease, injury, or event which occurred in service.  

5.  The preponderance of the evidence is against finding that right ear deformity is etiologically related to a disease, injury, or event which occurred in service. 

6.  The Veteran is not rendered unemployable as the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric condition to include PTSD have not been met.  38 U.S.C.A. § 1110, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.   The criteria for service connection for a right ear deformity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

6.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated July 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, relevant VA medical records, Social Security Administration (SSA) records, private medical records, VA medical examinations and the Veteran's own contentions.  

Pursuant to the February 2012 and August 2014 remand directives, the AOJ attempted to schedule the Veteran for a hearing and VA examinations.  However, in an April 2013 statement, the Veteran's then representative notified VA that the Veteran was cancelling his request for a hearing.  Further, in August 2016, the Veteran refused to schedule his examination without explaining his reasons.  VA medical opinions were obtained in April and May 2017 for the Veteran's bilateral knee, low back, right ear and acquired psychiatric condition claims.  Under the circumstances, this appeal must be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



Legal criteria 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury or disease incurred in or aggravated during active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  

Left knee, right knee, low back 

The Veteran asserts entitlement to service connection for a left knee, right knee, and low back condition.  The Veteran alternatively asserts that his right knee condition is secondary to his low back condition.  

The medical evidence of record does not indicate a current diagnosis of a left knee, right knee, or low back condition.  Though the Veteran contends he has a current diagnosis, he is not competent to provide an actual diagnosis, as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Absent reliable or competent lay or medical evidence of a current right knee, left knee, or low back condition, service connection may not be granted.

Even if the evidence established a current diagnosis of a left knee, right knee and low back condition, the Board finds that preponderance of the evidence simply fails to show that the Veteran's conditions onset either during service or within one year of his separation from active duty service.

Service treatment records (STRs) are absent for complaints, treatment or diagnosis of any right knee or low back conditions and fail to establish an injury.  The records indicate that the Veteran reported a slip-and-fall to his left knee, described as a contusion and injury to left knee, and that he was treated on two occasions in October 1971.  Significantly, the January 1972 exit examination revealed a normal spine, musculoskeletal system, and lower extremities.  Thus, an in-service injury to the left knee is shown but it appears to have resolved by the time of the Veteran's separation from service as it was not indicated on his separation examination.  

To the extent that the Veteran asserts that his bilateral knee and low back conditions are etiologically related to service, the Board notes that the Veteran is competent to report observable matters such as ongoing knee or back pain.  However, as to the specific issues in this case, the relationship between knee and back conditions and service are outside the realm of common knowledge of a lay person as it requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, a negative VA nexus opinion was provided in April 2017 on a direct basis.  The examiner summarized the Veteran's left knee injury in-service, and highlighted that his treatment was an ace wrap and two days of light duty and that he was not placed on crutches.  He also noted the negative separation examination three months after the left knee injury.  There was no documentation of any back condition in the STRs.  After military separation, there are no records indicating any treatment for a knee or back condition.  Particularly, there were no X-ray reports of his knee or back in the available records.  There was no nexus of continuing left knee problems recorded in the Veteran's records and he had numerous health problems with strokes, alcoholism and hypertension.  There is no contrary medical opinion of record.  

Finally, as the Veteran is not service connected for a low back condition, a secondary theory may not be considered as a matter of law.  See 38 C.F.R. § 3.310.

The preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee, right knee, and low back condition and the doctrine of reasonable doubt is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired psychiatric condition 

The Veteran asserts entitlement to service connection for an acquired psychiatric condition to include PTSD as related to in-service events, including combat stressors.  Notable assertions include witnessing soldiers being killed and watching gruesome acts such as the ears and fingers of enemy soldiers being cut off after engaging in combat and that he received incoming enemy attacks through mortars, bombs and weapons fire during service in Vietnam.  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).   

For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

The Veteran's military personnel records indicate that the Veteran served in Vietnam from February 3, 1971 to January 16, 1972 and that he served as a fuel dispenser and heavy vehicle driver.  Even if the Board accepts that a claimed stressor occurred, the initial question is whether the Veteran has had a valid diagnosis of PTSD at any time during the appeal period. 

The Board finds that the preponderance of the competent medical evidence does not support the existence of a current PTSD diagnosis at any time during the appeal period.  Thus, the Veteran is not eligible for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that several treatment records include PTSD as a reported history from the Veteran.  

During a July 2005 private neurology evaluation, the Veteran reported a past medical history of PTSD due to Vietnam.  However, in the diagnosis section, the Veteran was diagnosed with alcohol dependence in recovery and anxiety syndrome.  See VBMS medical treatment record dated January 13, 2006.  

In a January 2006 Agent Orange evaluation, the Veteran reported that he was in the process of filing a claim for PTSD and an assessment of "anxiety/? dx of ptsd" was noted from a physician's assistant.  See VBMS medical treatment record dated March 15, 2006.  In light of the question mark, which indicates that the examiner was unsure as to whether the Veteran met the criteria for PTSD, the Board finds that this is not an actual diagnosis of PTSD.  As such, the above records do not support a finding of a current diagnosis.

In support of the claim is a May 17, 2008 record where a physician's assistant assessed the Veteran with PTSD.  Previously, in an April 28, 2008 VA psychiatry consultation, the same physician's assistant ruled out a diagnosis of PTSD under the DSM-IV.  See VBMS medical treatment record dated December 8, 2008.  In the May 2008 record, the provider provided no discussion of the alleged stressor events which support the diagnosis.  

Weighing against the claim is an August 2010 VA PTSD examination.  The VA examiner noted a review of the claims file including medical records and highlighted the review of two mental health progress notes.  The VA clinical psychologist found that the Veteran did not meet the DSM-IV criteria for PTSD.  In doing so, the examiner noted the Veteran's reported stressors such as witnessing soldiers shot and killed and reports of incoming enemy attacks by rockets and mortars.  The Veteran was diagnosed with alcohol dependence in remission.  The VA examiner detailed that the Veteran did not meet Criteria A (trauma exposure) and marginally meet Criterion B (recurrent recurrent distressing dreams of the event, as he reported nightmares of the event 2-3 times in 2010).  He did not meet Criterion C (avoidance and emotional numbing) as he had one avoidance symptom and three or more are required.  He did not meet Criterion D (persistent increased arousal), having an exaggerated startle response within normal limits whereas 2 or more symptoms are required.  He did not meet Criterion D (required that he meet Criterion B, C, and D) or Criterion F (required that this disturbance caused clinically significant distress or impairment).  

The Board finds the August 2010 VA examiner's opinion to be the most probative medical evidence of record because it was based on a clinical interview, review of the claims file and provided a much more detailed clinical rationale than the physician's assistant in May 2008.  

Additionally, a negative VA medical opinion was also provided in May 2017.  The examiner, a VA Chief of Psychology, opined that the Veteran did not have a diagnosis of PTSD, either now or in the past.  

The May 2017 examiner summarized medical evidence including the August 2010 VA examination and a March 22, 2017 VA psychiatry appointment which both found that the Veteran did not meet the diagnostic criteria for PTSD.  The 2017 examiner noted that the Veteran did not attend any other mental health appointments between the two aforementioned records.  The Veteran saw the same VA physician's assistant in records from April 29, 2008 and May 27, 2008, and the provider diagnosed the Veteran with anxiety disorder, not otherwise specified.  The provider also stated that he wanted to rule out PTSD in future visits but the Veteran did not attend any future appointments.  A rule out is not a formal diagnosis and was used to indicate an area of further investigation in subsequent appointment.  The VA examiner explained that the above summarized records (4) constituted the entirety of the Veteran's mental health treatment records since the Veteran's claim in June 2005.  The Veteran was not diagnosed with PTSD in any of the appointments listed.  The Veteran also did not indicate receiving PTSD treatment outside of VA.  Thus, the Veteran was not diagnosed with PTSD in any of the appointments.  The examiner included the August 2010 VA examiner's opinion, summarized above, in his rationale.   

The Board affords this opinion probative weight based on the extensive rationale and review of the record.  The VA examiner found that the physician's assistant in May 2008 did not actually diagnose PTSD, rather he planned to rule out PTSD in future visits but he failed to fully explain this determination.  The Board observes that the assessment in May 2008 did list PTSD without an associated "rule out" alongside it.  Nevertheless, as the May 2008 physician's assistant did not fully explain how it was determined that the Veteran met the criteria for PTSD, and more importantly, his alleged PTSD stressors were not discussed, the assessment of PTSD was not supported.  Therefore, the Board concludes that the May 2017 opinion's reference to no PTSD diagnosis is accurate.  The Board finds the May 2017 opinion also highly probative in that the examiner affirmed the opinion of the August 2010 VA examiner in finding that the Veteran did not have a clinical diagnosis of PTSD.  

As the competent medical evidence of record fails to establish a current diagnosis of PTSD, service connection for this condition is not warranted.  
Turning to the question of whether entitlement to service connection for an acquired psychiatric condition (other than PTSD) is warranted, the Board notes that the Veteran has a currently diagnosed condition.  The medical evidence of record includes multiple diagnoses, including anxiety disorder, not otherwise specified, depression, alcohol dependence in remission, anxiety syndrome, and an adjustment disorder with anxiety.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder is etiologically related to service.

STRs do not support a link between any acquired psychiatric condition and service.  That is, they are silent for any psychiatric diagnoses, treatment, or complaints.  Significantly, the Veteran had a normal psychiatric clinical evaluation on exit examination in January 1972.  

The May 2017 VA examiner provided a negative nexus opinion between the Veteran's current psychiatric disability and service.  The examiner detailed that a March 22, 2017 VA treatment record from a psychiatrist diagnosed the Veteran with an adjustment disorder with anxiety.  The VA psychiatrist in March 2017 detailed that the Veteran's symptoms appeared related to external stressors of his life and not to his military service.  The record indicated that his wife has dementia and requires constant care which the Veteran stated was hard for him to keep up and he had no help.  The Veteran did not attend any other mental health appointments between the August 2010 VA examination and this March 22, 2017 VA treatment record.  There is no contrary medical opinion of record.  

The Veteran has submitted no competent nexus evidence contrary to multiple negative nexus opinions from VA examiner's, despite ample opportunity.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The only evidence in support of the Veteran's claim for an acquired psychiatric condition is his lay assertion of a link between the conditions and service.  The Board finds that the statements are not competent evidence even if deemed credible, because, while he reports that he has an acquired psychiatric condition which is due to service, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any acquired psychiatric condition.  Determining the etiology and diagnosis of an acquired psychiatric condition is medically complex in nature.  See Jandreau, 492 F.3d at 1376-77.

Thus, the Board concludes that there is no in-service incurrence or nexus relating the Veteran's claimed acquired psychiatric condition to the Veteran's active military service.  

Consequently, the claim of service connection for an acquired psychiatric condition to include PTSD must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right ear deformity

The Veteran asserts that he cut off the top part of his ear, which resulted in right ear deformity, due to flashbacks of experiences in Vietnam or as secondary to his claimed PTSD.  See Veteran's August 11, 2005 claims.  

The Veteran explained that he cut off his ear with a kitchen knife sometime in the 1990s hoping to stop the sounds of screaming men.  He related the men screaming to an experience in Vietnam where people in a village were being butchering while he was driving by in a convoy.  He cut off his ear with a kitchen knife in his home and was treated by a private hospital with stiches.  See September 2010 VA scar examination.  As such, the record reflects that the Veteran's right ear injury did not occur until approximately 20 years post-service, sometime in the 1990s.  

In an August 2010 PTSD examination, the examiner indicated that the Veteran was a markedly poor historian.  The Veteran reported that he cut off his ear to stop "the men screaming."  The examiner detailed that this was a highly unusual course of PTSD and highly unusual response to either alcohol-related hallucinations or PTSD-related flashbacks.  The diagnosis was alcohol dependence in remission.  The long-term effects of alcohol dependence would seem to play a primary role in his problems at that time.  The Veteran went into alcohol treatment and gained sobriety in approximately 2004.  The examiner summarized that the Veteran's report that he cut his ear while intoxicated to stop the screams was likely an alcohol induced hallucination.  The Veteran admitted that he could not remember if he was awake or asleep at that time.  In this examiner's clinical experience, no other veteran has resorted to such action in response to a combat flashback, either while intoxicated or while sober.  Chronic deficits in coping skills and problem-solving are likely contributors to that behavior.  The May 2017 VA examiner supported the opinion of the August 2010 through using the same opinion to provide a negative nexus opinion.  

There is no contrary medical opinion of record.  The Veteran has submitted no competent nexus evidence contrary to multiple negative nexus opinions from VA examiner's, despite ample opportunity.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

Here, the only evidence in support of the Veteran's claim is his lay assertion of a link between his right ear deformity and in-service Vietnam experiences.  The Board finds that this is medically complex question in nature and the Veteran is not competent to establish a nexus.  See Jandreau, 492 F.3d at 1376-77.

As the Veteran is not service connected for PTSD, this secondary theory may not be considered as a matter of law.  See 38 C.F.R. § 3.310.

Consequently, the claim of service connection for right ear deformity must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




TDIU

The Veteran contends that as a result of his service-connected disabilities he is unable to obtain and maintain substantially gainful employment.  

The Veteran is service connected for hearing loss disability, evaluated as noncompensable and tinnitus, evaluated as 10 percent disabling, effective March 21, 2006.  Thus, he does not meet the scheduler criteria for a TDIU, pursuant to 38 C.F.R. § 4.16(a).

The Veteran has not worked since approximately 2005.  The Veteran's work history includes approximately 33 years of post-service employment at a manufacturing plant, from 1972 to 2005, as a furnace operator.  See VBMS medical treatment records dated September 12, 2007, pg. 5 of 9.  

A review of the evidence does not reflect that the Veteran's hearing loss disability and tinnitus presents an exceptional case that requires referral to the Director, Compensation Service for extraschedular consideration of the Veteran's claim for a TDIU.  In this regard, the record does not reflect that the Veteran's hearing loss disability and tinnitus are productive of symptoms that render the Veteran unemployable.  The Veteran has not argued that hearing loss and tinnitus disability alone have rendered him unemployable as he asserted during the appeal that once his claims were developed, including those denied within the decision above (bilateral knees, low back, acquired psychiatric condition to include PTSD) he would be found unemployable.  See e.g., Veteran's statement received November 14, 2008.    

Medical and lay evidence suggests that the Veteran is unemployable due to non-service connected conditions.  In a January 2006 Agent Orange evaluation and his August 2010 PTSD examination, the Veteran reported that he retired secondary to cerebral vascular accidents.  In a September 2010 VA scar examination, the Veteran reported that he retired due to his age, duration of work and the plant closing.  

Consistent with the Veteran's reports, the Veteran has been in receipt of Social Security Administration (SSA) Disability since April 2005 for non-service connected conditions of status post cerebral vascular accident, recovered with residuals and persistent dizziness.  

Although the September 2010 VA audiological examiner noted that the Veteran's hearing loss and tinnitus would cause "significant" effects on the Veteran's occupation, the examiner detailed that the resulting work problem would be "trouble hearing in noise" and the impact would be "hearing difficulty" with no effect on usual daily activities.  Here, the Board finds that the examination establishes some negative impact of the conditions on employment, but the resulting impact described as "hearing difficulty" does not amount to significant impairment to employability.  Significantly, it does not establish that the Veteran is unable to obtain and maintain substantially gainful employment solely due to his hearing loss and tinnitus conditions.   

In summary, the Veteran is not entitled to a TDIU on a schedular basis, and the evidence does not present an exceptional case which warrants referral to the Director, Compensation Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, and this claim must be denied.












(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for an acquired psychiatric condition to include PTSD is denied.  

Entitlement to service connection for right ear deformity is denied.

Entitlement to TDIU is denied.






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


